Citation Nr: 0310918	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-13 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of paralysis 
from diphtheria.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from January 1941 to 
August 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In November 2001, the veteran 
testified at a Travel Board hearing before the undersigned.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that the following 
additional evidentiary development was needed prior to final 
appellate consideration of his claim, as set out in an 
internal development memorandum: 

1.  The veteran's service medical records 
were evidently destroyed by fire at the 
National Personnel Records Center (NPRC).  In 
August 1998, NPRC requested that he complete 
and return Forms NA 13055 and 13075; the 
completed forms were received by the RO in 
February 1999, but it does not appear the RO 
submitted them to NPRC.  This should be done.

2.  The veteran allegedly received inpatient 
treatment in service for post-diphtheritic 
neuritis and partial paralysis of the throat 
during the period from January to March 1945 
at 4108 US Army Hospital Plant, West Military 
Hospital in England, and at the Greenbrier 
Hotel, White Sulphur Springs, West Virginia.  
Contact the NPRC, or any other appropriate 
agency, and request all available hospital 
summaries and clinical records of this 
treatment.  If no such records can be found, 
or if they have been destroyed, ask for 
specific confirmation of that fact.

3.  The record indicates that the veteran 
reported receiving treatment at the VA 
Medical Centers in Altoona and DuBois, 
Pennsylvania, starting in June 1998.  We have 
records from DuBois, but not from Altoona.  
Please obtain all medical records regarding 
the veteran's treatment from the VAMC in 
Altoona, Pennsylvania.

4.  The veteran testified he was treated by 
Dr. Smeal (Smeil?) for residuals of a hip 
fracture and orthopedic treatment during the 
period of 2000 to 2001.  Obtain any necessary 
release form(s) from the appellant.  Then 
request hospital summaries and office 
records.

If these records cannot be obtained and we do 
not have affirmative evidence that they do 
not exist, inform the appellant of the 
records that we were unable to obtain, 
including what efforts were made to obtain 
them.  Also inform the appellant that we will 
proceed to decide his appeal without these 
records unless he/she is able to submit them.  
Allow an appropriate period of time within 
which to respond.

However, on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. § 19.9(a)(2) is invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
AOJ for initial consideration and without having to obtain 
the appellant's waiver.  The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) is invalid because, in 
providing only 30 days for an appellant to respond to a 
notice from the Board that information or evidence is needed 
from the appellant, it violates the provision, contained in 
38 U.S.C.A. § 5103, of a one-year period in which to respond 
to such a request.  Thus, in light of this new judicial 
precedent, the Board is compelled to remand the veteran's 
case to the RO for review as to whether all the essential 
evidence needed to consider his claim has been obtained, and 
for issuance of a supplemental statement of the case (SSOC) 
regarding all evidence received since the May 1999 statement 
of the case.

Finally, because the record reflects that the VARO has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).



Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following actions:

1.	The RO may wish to review the claims 
files and the Board's requested 
development actions to ensure that all 
necessary evidentiary development is 
completed regarding the veteran's 
claim.

2.	After the RO undertakes review of the 
issue, to include any additional 
evidentiary development, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal since the May 1999 SOC.  An 
appropriate period of time should be 
allowed for response.

3.	Then, the RO should review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-
5103A, 5106-7 (West 2002)) is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied, including VA re-
examination if warranted.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




__________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



